The State of TexasAppellee




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 21, 2014

                             No. 04-13-00761-CR and 04-13-00762-CR

                                           Ruben NERIO,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2005CR1231 and 2005CR1529
                      The Honorable Angus K. McGinty, Judge Presiding

                                            ORDER
       Appellant’s court-appointed attorney has filed briefs pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own briefs. Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.). The State has filed a letter waiving its right to file an
appellee’s brief unless the appellant files a pro se brief.

        If the appellant desires to file a pro se brief, he must do so no later than July 7, 2014. See
Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State may file a responsive
brief no later than thirty days after the date the appellant’s pro se brief is filed in this court. It is
further ORDERED that the motion to withdraw, filed by appellant’s counsel, is HELD IN
ABEYANCE pending further order of the court.

       We further ORDER the clerk of this court to serve a copy of this order on appellant,
appellant’s counsel, the attorney for the State, and the clerk of the trial court.


                                                        _________________________________
                                                        Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court